Citation Nr: 0833790	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for eye disorder other 
than refractive error as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for a digestive tract 
disorder other than reflux esophagitis, to include as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for headaches, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with venostasis ulcers.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

As this appeal initially arose from a request for a higher 
initial rating following the grant of service connection for 
diabetes mellitus, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities).  

In April 2006, the veteran testified at a Board 
videoconference hearing before the undersigned; a copy of the 
transcript is associated with the record.

In an August 2006 decision, the Board remanded the issues 
listed on the title page and dismissed the issues of service 
connection for a kidney disorder and a disorder characterized 
by dizziness, fatigue, and weakness as secondary to service-
connected diabetes mellitus. 

For the reasons expressed below, the issues of entitlement to 
service connection for an eye disorder other than refractive 
error, a digestive tract disorder other than reflux 
esophagitis, and headaches are addressed in the REMAND 
portion of the decision below and are, again, being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The competent medical evidence of record shows a causal 
relationship between the veteran's hypertension and military 
service.  

3.  Since the award of service connection, the veteran's 
diabetes mellitus with venostasis ulcers has been manifested 
by the need for oral hypoglycemic agents and a restricted 
diet, without regulation of activities or a requirement for 
insulin.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during active military service.  
38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus with venostasis 
ulcers have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.119, Diagnostic Code 
7913 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
After the initial claim for benefits has been filed and 
before the initial decision, 38 U.S.C.A. § 5103(a) requires 
that a generic notice is given that addresses the notice 
required regarding the original claim.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the favorable disposition of the claim for service 
connection for hypertension, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim has been accomplished.

As noted above, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

With respect to the veteran's higher rating claim, a review 
of the record reveals that all appropriate notice and 
development has been accomplished.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  Letters dated in July and 
November 2001, August 2003, January 2005, and August 2006 
provided pertinent notice and development information.   The 
veteran was given Dingess notice pertaining to assignment of 
disability ratings and effective dates in the August 2006 
letter.  Further, the veteran is represented by a certified 
group that knows the evidence needed to support a higher 
rating for diabetes mellitus.  By arguments made in writing 
and during his Board hearing, it is clear that appellant has 
actual knowledge of the information needed to support the 
higher rating claim.

After the issuance of the notice described above, and 
opportunity for the appellant to respond, the supplemental 
statement of the case (SSOC) issued in June 2007 reflects 
readjudication of the claims.  Hence, although some of the 
VCAA-compliant notice post-dates the rating decision on 
appeal, the appellant is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or SSOC, is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
available service personnel and treatment records, post-
service private and VA medical records, and reports of VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the April 2006 Board 
hearing as well as various documents and written statements 
submitted by the appellant and his representative, on his 
behalf.  Even though the veteran was asked to sign an 
authorization for release of private treatment records from 
Dr. Amarchand prior to August 1999 and after September 2001, 
he did not sign the requested release form, so no additional 
records from this physician were received.  The duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the matters decided on appeal, and there has 
been no prejudicial failure of notice or assistance to the 
appellant.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

II.  Service Connection for Hypertension

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., hypertension) which are manifest to a 
compensable degree (10 percent) within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Hypertension is defined as persistently high arterial blood 
pressure.  Dorland's Illustrated Medical Dictionary 635 (26th 
ed. 1981).  VA regulations define hypertensive vascular 
disease or hypertension for purposes of that section as 
diastolic blood pressure predominantly 90 mm. or greater and 
isolated systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1. 

A review of the veteran's service treatment records show 
elevated blood pressure readings throughout military service.  
For example, he was diagnosed with hypertension in October 
1962 and elevated blood pressure readings were noted in 
August and October 1973.  In light of the veteran's medical 
history, the Board remanded the case for a medical opinion 
regarding a nexus between the veteran's hypertensive 
symptomatology and military service.  In a January 2007 VA 
examination report, the VA physician noted the elevated blood 
pressure readings that were recorded throughout service, 
diagnosed the veteran with systolic hypertension, and 
concluded that the veteran's hypertension is related to 
military service.  There is no contrary probative evidence to 
suggest that the current diagnosis is not related to service.  
In light of the VA physician's opinion, the veteran's in-
service symptoms, and a current diagnosis of hypertension, 
the Board finds that service connection is warranted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

III.  Higher Initial Rating for Diabetes Mellitus

In an October 2001 rating action, service connection was 
granted for diabetes mellitus.  An initial 20 percent rating 
was assigned, under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913, effective from March 2, 2000.  In an 
August 2002 rating action, the disability was recharacterized 
as diabetes mellitus, Type II, with venostasis ulcers.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155 ; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is entitlement to a higher initial 
rating since the grant of service connection, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7913, for diabetes mellitus, a 20 percent evaluation is 
assigned where the diabetes requires insulin and a restricted 
diet; or oral hypoglycemic agents and restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The Board notes that the rating criteria provide for the 
currently assigned 20 percent rating where insulin (or oral 
hypoglycemic agents) and restricted diet are required.  While 
the evidence of record shows that a restricted diet has been 
recommended for various clinical reasons including obesity, 
this evidence does not show that the veteran's diabetes has 
required insulin or careful regulation of activities.  Under 
the criteria needed to establish a maximum 100 percent rating 
for diabetes mellitus, regulation of activities is defined as 
the "avoidance of strenuous occupational and recreational 
activities."  Id.  The VA records also show that the veteran 
has venostasis disease, which he reports restricts his 
ability to engage in physical activity.  However, there is no 
evidence in the VA or private clinical records, or the 
examination reports, that any physician has recommended 
avoidance of strenuous occupational and recreational 
activities.  

Moreover, although the veteran contends that he is on 
insulin, the evidence does not show that he was taking 
insulin, nor were there reports or clinical findings of 
ketoacidosis or hypoglycemic reactions.  Although he had 
elevated glucose levels in the past, the most recent 
outpatient records show that the veteran's glucose level is 
under control with his current medication regimen.  The Board 
notes that, in a June 2007 rating decision, service 
connection was granted for skin rash as secondary to diabetes 
mellitus with venostasis ulcers and an initial 10 percent 
rating was assigned, effective March 2, 2000.  As such, any 
additional rating for venostatis ulcers would violate the 
anti-pyramiding provisions of 38 C.F.R. § 4.14.  Thus, in the 
absence of regulation of the veteran's activities due to the 
disease or an insulin requirement, since the award of service 
connection, the Board finds that the criteria for the higher 
rating are not met.  Accordingly, the preponderance of the 
evidence is against staged ratings and the assignment of a 40 
percent rating.  


ORDER

Service connection for hypertension is granted.  

An initial disability rating in excess of 20 percent for 
diabetes mellitus with venostasis ulcers is denied.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the service-connection claims remaining on appeal 
is warranted, even though such will, regrettably, further 
delay an appellate decision on these claims.

As noted in the August 2006 Board remand, service treatment 
records show that the veteran was treated on several 
occasions for headaches (migraines and tension) from 1958 to 
1962.  The service treatment records also show treatment for 
inflammation of the right eye and conjunctivitis, as well as 
diagnoses of gastritis and gastroenteritis.  Post-service 
medical records and testimony reflect diagnoses of amblyopia, 
cataracts, hernias, gastroesophageal reflux disease (GERD), 
Barrett's syndrome, migraines, and tension headaches.  In the 
prior remand, the Board instructed that the veteran be 
examined to clarify the nature and etiology of any of the 
claimed disorders found.  

Review of the record reveals that, on remand, additional 
records VA treatment records were associated with the claims 
file.  Various VA examinations also were conducted in January 
2007.  Apparently, according to notations in the claims file, 
both the digestive and neurological disorders examinations 
were cancelled because "the incorrect test [was] ordered" 
as all of the issues fell under diabetes.  The VA physician 
noted the veteran's past diagnoses of hiatal hernia and 
esophageal reflux, but he did not comment on the presence of 
any current disorders of the digestive tract other than the 
service-connected esophageal reflux or whether any were 
related to military service.  The same is true regarding 
headaches.  There are no comments regarding post-service 
diagnoses of headaches or whether they are related to 
military service.  While a VA eye examination showed there 
was no evidence of diabetic retinopathy, the physician did 
not comment on other post-service diagnoses that include 
cataracts and amblyopia.  The Board emphasizes that where it 
is not possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Hence, on these facts, 
the Board has no alternative but to remand these matters for 
compliance with the prior remand. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In its letter, the RO should ensure that 
the veteran is properly notified of what evidence is needed 
to support his claims, to include notice of what is needed to 
establish service connection on a secondary basis under 38 
C.F.R. § 3.310 (revised effective in October 2006).  See 71 
Fed. Reg. 52,744-52,747 (Sept. 7, 2006). 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claims remaining on appeal.

Accordingly, these  matter are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit and provide notice of the evidence 
needed to support service connection on a 
secondary basis, under the provisions of 
38 C.F.R. § 3.310 (revised effective in 
October 2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA eye, digestive disorders, and 
neurological examinations, by appropriate 
physician(s), to determine whether the 
veteran has a disorder manifested by 
headaches or any disorder of the eyes or 
of the digestive tract and to determine 
the nature, extent and etiology of any 
such disorder found.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to each 
physician for review of the pertinent 
evidence in connection with the 
examination(s), and their reports should 
so indicate.  After examining the veteran 
and reviewing the veteran's medical 
records and history, the appropriate 
physician(s) should identify any 
disorders of the eye or of the digestive 
tract, or any disorder manifested by 
headaches found, and should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder: (1) was 
incurred during, or was aggravated by, 
the veteran's active service or is 
otherwise related to his active service, 
or (2) is approximately due to, or was 
aggravated (worsened) by, any service-
connected disability.  If aggravation of 
the nonservice-connected disability by 
one or more service-connected 
disability(ies) is found, the 
physician(s) should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  The 
veteran was discharged from service on 
March 31, 1975.  He is service-connected 
for post-traumatic stress disorder 
(PTSD), arthritis of the ankles, diabetes 
mellitus, pes planus, lumbosacral strain, 
reflux esophagitis, tinnitus, a skin 
rash, peripheral neuropathy and scars of 
neck residuals of dental surgery.  The 
examiner should indicate whether it is 
possible to separate any headache or 
digestive disorder from those of the 
veteran's service-connected hypertension 
or reflux esophagitis.

Each physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection on a direct and 
secondary basis, in light of all 
pertinent evidence and legal authority.

7  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes the 
revised provisions of 38 C.F.R. § 3.310 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


